      Case 3:18-cv-01094 Document 9 Filed 10/11/18 Page 1 of 1 PageID #: 26




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

BRIAN and JESSICA REILLY

                       Plaintiffs,

        v.                                            Civil Action No.: 3:18-CV-01094
                                                      Judge Chambers

CITIBANK, N.A.

                       Defendant.

                              AGREED ORDER OF DISMISSAL

        Plaintiffs, Brian and Jessica Reilly and Defendant Citibank, N.A. by their respective

counsel, represent to the Court that all matters of controversy among the parties have been

resolved, and that they have agreed to voluntarily dismiss this action with prejudice.

        The Court, having considered the foregoing representations, does hereby ORDER that this

action be dismissed with prejudice and that each party shall bear its own costs.

        The Clerk of Court is directed mail a certified copy of this Order to all counsel of record.

        Entered this ____ day of October, 2018.


                                                       ___________________________________
                                                       The Honorable Robert C. Chambers
                                                       United States District Judge


 PREPARED BY:                                      AGREED TO BY:

 /s/Danielle Waltz________________                 /s/Benjamin M. Sheridan ____________
 Danielle M. Waltz (WVSB #10271)                   Benjamin M. Sheridan (WVSB #11296)
 Jackson Kelly PLLC                                Klein & Sheridan, LC
 500 Lee Street East, Suite 1600                   3566 Teays Valley Road
 Charleston, WV 25301                              Hurricane, WV 25526
 dwaltz@jacksonkelly.com                           bsheridan@kswvlaw.com
 Counsel for Defendant                             Counsel for Plaintiffs




4830-9321-6632.v1
